Title: May 6. Wednesday.
From: Adams, John
To: 


       A Spanish Writer of certain Vissions of Hell, relates that a certain Devil who was civil and well bred, shewed him all the Departments, in the Place—among others the Department of deceased Kings. The Spaniard was much pleased at so illustrious a Sight, and after viewing them for some time, said he should be glad to see the Rest of them.—The Rest? said the Daemon. Here are all the Kings, that ever reigned upon Earth from the Creation of it to this day, what the Devil would the Man have?—Franklin.
       This was not so charitable as Dr. Watts, who in his view of Heaven says “here and there I see a King.”—This seems to imply that K’s are as good as other Men, since it is but here and there that We see a King upon Earth.
       After Dinner went to the Review, where the King reviewed his Guards, French and Swiss, about 8000 of them. The Shew was splendid, as all other Shews are, in this Country. The Carriages of the Royal Family, were magnificent beyond my Talent at Description.—Returned and drank Coffee with Mr. Lee, walked home and drank Tea with Mr. Chaumonts Family, and spent the Rest of the Evening in reading Cardinal Richelieu.
      